943 So. 2d 816 (2006)
Willie DAVIS, Appellant,
v.
STATE of Florida, CIRCUIT COURT, FOURTH JUDICIAL CIRCUIT, Appellee.
No. 1D05-2066.
District Court of Appeal of Florida, First District.
October 16, 2006.
Rehearing Denied December 14, 2006.
Willie Davis, pro se, Appellant.
Charlie Crist, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order, dated July 19, 2006, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on April 29, 2005, appealing the order on the appellant's postconviction motion, rendered on March 29, 2005, is untimely. The trial court denied the appellant's motion for postconviction relief on March 8, 2005. Rendition of that order was delayed until the appellant's motion for rehearing was denied on March 29, 2005. Because the notice of appeal was filed more than 30 days after rendition of the order, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b). The appellant's motion to relinquish jurisdiction is denied as moot.
DISMISSED.
BARFIELD, C.J., PADOVANO, and HAWKES, JJ., concur.